Name: 2012/309/EU: Council Decision of 10Ã May 2012 designating the European Capital of Culture for the year 2016 in Spain and Poland
 Type: Decision
 Subject Matter: culture and religion;  construction and town planning;  Europe;  European construction
 Date Published: 2012-06-15

 15.6.2012 EN Official Journal of the European Union L 154/11 COUNCIL DECISION of 10 May 2012 designating the European Capital of Culture for the year 2016 in Spain and Poland (2012/309/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1622/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community action for the European Capital of Culture event for the years 2007 to 2019 (1), and in particular Article 9(3) thereof, Having regard to the recommendation from the European Commission, Having regard to the Selection Panel report of June 2011 regarding the selection process of the European Capitals of Culture in Spain and Poland respectively, Whereas: Considering that the criteria referred to in Article 4 of Decision No 1622/2006/EC are entirely fulfilled, HAS ADOPTED THIS DECISION: Article 1 Donostia-San SebastiÃ ¡n and Wroclaw are designated as European Capitals of Culture 2016 in Spain and Poland. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 10 May 2012. For the Council The President U. ELBÃ K (1) OJ L 304, 3.11.2006, p. 1.